Citation Nr: 0730705	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with disc degeneration, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1984 to 
March 1988 and from December 2001 to April 2003.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Chronic low back pain with disc degeneration (lumbar spine 
disability) is manifested by forward flexion to 40 and 90 
degrees, with pain.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a May 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against an increased evaluation and the purpose of the notice 
requirement has been satisfied - the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication); Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) (noting that 
VCAA notice deficiencies are prejudicial unless the VA shows 
that the purpose of VCAA notice was not frustrated).  The 
letter requested that the veteran provide any evidence in his 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a September 1988 rating decision, the RO granted service 
connection for degenerative changes of the lumbar spine, x-
ray evidence only, and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292, effective 
March 9, 1988.  In December 2001, the veteran re-entered 
active service.  By an April 2003 rating decision, the RO 
granted service connection for chronic low back pain with 
disc degeneration and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5295, effective April 
4, 2003.  In April 2004, the veteran filed a claim for 
entitlement to an increased evaluation for the lumbar spine 
disability.  By an April 2005 rating decision, the RO 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, effective April 26, 2004.  The veteran 
appealed the evaluation.

June 2003 and August 2003 VA medical records assessed back 
pain.  A September 2003 VA record assessed osteoarthritis.  
In a November 2003 VA record, the veteran reported worsening 
low back pain.  He denied weakness, numbness, tingling, or 
loss of sensation of the lower extremities, but reported that 
the pain occasionally radiated down the bilateral legs.  He 
denied urinary incontinence.  He reported that pain 
medications had not helped.  Examination revealed low back 
tenderness on palpation, negative bilateral straight leg 
raises, 2+ reflexes of the bilateral lower extremities, and 
intact motor and sensory examination.  The assessment was 
chronic low back pain and degenerative joint disease.  An x-
ray report revealed narrowing at L5-S1 with vacuum disc 
phenomenon.  The remainder of the levels were normal.  

In a December 2003 VA medical record, the veteran reported 
back pain and noted that medication was not very helpful.  
There was low back tenderness on palpation, negative 
bilateral straight leg raises, 2+ reflexes of the bilateral 
lower extremities, and intact motor and sensory examinations.  
The assessment was chronic back pain and degenerative joint 
disease.  In a January 2004 VA record, the veteran reported 
that medication was not working and that he was in a lot of 
pain.  An April 2004 VA lumbar spine x-ray report showed no 
misalignment or instability but showed narrowing of L5 to S1.  
In May 2004 VA records, the veteran reported back pain.  
There was low back tenderness on palpation, negative 
bilateral straight leg raises, 2+ reflexes of the bilateral 
lower extremities, and intact motor and sensory examinations.  
The assessment was chronic back pain and degenerative joint 
disease.  It was noted that a January 2004 x-ray showed L5 to 
S1 grade I retrolisthesis with spondylosis, posterior broad 
based disc bulge, foramina and canal narrowing, L4 to L5 disc 
degeneration with posterior annular fissure and near stenosis 
of the canal, and L2-L3 disc degeneration and posterior 
bulging, but no canal stenosis.

In a June 2004 statement, the veteran asserted that his 
symptoms included pain, stiffness, loss of motion and 
movement, and increased use of medication.

In a June 2004 letter, a VA physician stated that the veteran 
had been under his care since November 2003 and noted a 
history of chronic arthritic back pain.  The physician stated 
that recent x-rays showed degenerative disc disease of the 
back.

In a June 2004 VA medical record, the veteran reported back 
pain and that medication did not help.  There was low back 
tenderness on palpation, intact motor and sensory 
examinations, negative bilateral straight leg raise tests, 
and 2+ reflexes of the lower extremities.  The assessment was 
chronic back pain and degenerative joint disease.

A July 2004 VA fee-based spine examination was conducted.  
The veteran reported constant aching and sharp pain that 
radiated to the posterior thighs upon movement.  He reported 
that the pain was 8 out 10, was elicited by physical 
activity, and that Tylox provided some relief.  The veteran 
reported that when he had pain, he could not function and 
required bed rest, which did not always relieve the pain.  He 
stated that when he mowed his lawn, he could not do anything 
else for the remainder of the day.  The veteran reported 
functional impairment due to extreme pain that caused fatigue 
and inability to do chores, but denied incapacitation or 
recommended bedrest.  Examination revealed normal gait, 
without the use of assistive devices, no muscle spasm or 
tenderness, and a negative straight leg raise test.  There 
was no lumbar spine ankylosis.  Lumbar spine flexion was to 
90 degrees, with pain at 5 degrees; extension was to 20 
degrees, with pain at 5 degrees; right lateral flexion was to 
30 degrees, without pain; left lateral flexion was to 20 
degrees, with pain at 20 degrees; right rotation was to 30 
degrees, with pain at 20 degrees; and left rotation was to 30 
degrees, with pain at 20 degrees.  Range of motion was 
additionally limited by pain, but was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
intervertebral disc syndrome, nerve root involvement, or 
peripheral nerves involvement.  There were normal motor and 
sensory modalities.  The diagnosis was degenerative 
arthritis.  

In a September 2004 VA medical record, the veteran reported 
debilitating back pain after 2 or 3 hours of work such as 
mowing the lawn, but no leg pain.  In another September 2004 
VA record, the veteran described his back pain as 10 out of 
10.  Examination revealed low back tenderness upon palpation, 
and negative bilateral straight leg raise.  Chronic low back 
pain and degenerative joint disease were assessed.  In a 
November 2004 VA record, the veteran reported intermittent 
low back pain that occurred with activities such as walking, 
mowing the lawn, and cleaning the house.  He reported 
numbness of the bilateral lower legs, but no bladder or bowel 
incontinence.  There was low back tenderness on palpation, 
negative bilateral straight leg raises, 2+ reflexes of the 
lower extremities, and intact motor and sensory examinations.  
Chronic back pain and degenerative joint disease were 
assessed.  In a March 2005 VA record, the veteran reported 
back pain.  Examination showed low back tenderness on 
palpation, negative bilateral straight leg raises, and 2+ 
reflexes of the lower extremities.  There were intact motor 
and sensory examinations.  The assessment was chronic back 
pain and degenerative joint disease.  In another March 2005 
VA record, the veteran reported increased back pain and 
requested a muscle relaxer.  

In the veteran's May 2005 substantive appeal, he reported 
that he was capable of bending over, but when he did this or 
sat still for any period of time, his back stiffened up and 
limited him from performing any further work.  He reported 
that if he mowed the lawn, that would be all he could do for 
the day.  

A September 2006 VA fee-based lumbar spine examination was 
conducted.  The veteran reported low back stiffness and non-
radiating pain.  He also reported weakness, occasional 
numbness of the calves with cramping, difficulty bending and 
lifting, and difficulty using stairs.  The veteran reported 
use of a cane to relieve pain and normal bowel, bladder, and 
erectile functions.  Upon examination, there was normal 
posture and a slightly slow gait.  There was muscle spasm and 
tenderness and positive bilateral straight leg raise test at 
40 degrees, but no radiation of pain with movement.  There 
was no ankylosis of the lumbar spine.  Flexion was to 40 
degrees, extension was to 10 degrees, bilateral lateral 
flexion was to 15 degrees, right rotation was to 20 degrees, 
and left rotation was to 15 degrees, all with pain.  
Repetition caused additional lumbar spine limitation due to 
pain and weakness, but not fatigue, lack of endurance, or 
incoordination.  There was no additional limitation in 
degrees of motion.  Spine symmetry, spine curvature, and 
motor and sensory functions were within normal limits.  There 
was no intervertebral disc syndrome and there were 1+ 
reflexes of the bilateral knees and ankles.  The diagnosis 
was low back disk degeneration.

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine.  Under the revised rating criteria for spine 
disabilities, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; and a 30 percent evaluation is assigned 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) (2006).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of lumbar spine motion is 240 degrees.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 20 percent evaluation contemplates 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  The July 
2004 and September 2006 VA fee-based examinations revealed 
lumbar spine forward flexion to 90 and 40 degrees, combined 
ranges of lumbar spine motion of 230 and 105 degrees, and no 
lumbar spine ankylosis.  The objective medical evidence does 
not show forward flexion to 30 degrees or less, ankylosis of 
the lumbar spine, or ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
evaluation in excess of 20 percent for a lumbar spine 
disability is not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the July 2004 and September 2006 examiners 
found no intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006); see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  In November 2003 and July 2004, the 
veteran reported occasional radiating pain, and in November 
2004, he reported numbness of the lower extremities.  But 
from November 2003 until September 2006, there were negative 
bilateral straight leg raise tests and intact sensory 
examinations.  In addition, throughout the time period, the 
veteran denied any bowel, bladder, or erectile difficulties.  
Although there was a positive straight leg raise test in 
September 2006, the veteran denied any radiation of pain and 
the sensory examination was normal.  The evidence of record 
thus does not support a neurological component.  Accordingly, 
the veteran is not entitled to a separate 10 percent 
evaluation for neurological symptoms of a lumbar spine 
disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2006), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
consistently reported low back pain that was sometimes 
debilitating upon such activities as walking, mowing the 
lawn, and cleaning the house, some loss of motion, and that 
medication was not very helpful.  In November 2003, he denied 
weakness, numbness, tingling and loss of sensation.  In July 
2004, the veteran reported that sometimes the pain caused an 
inability to function and he required bed rest, which did not 
always relieve the pain.  In a September 2004, the veteran 
reported debilitating back pain after 2 or 3 hours of work 
such as mowing the lawn.  In May 2005, he reported that he 
was capable of bending over, but when he does this or sat 
still for any period of time, his back stiffened up and he 
would be limited from performing any further work.  In 
September 2006, he reported weakness, difficulty bending and 
lifting, difficulty using stairs, and the use of a cane to 
relieve pain.  The objective medical evidence of record 
throughout the time period indicated low back tenderness on 
palpation, but normal motor examinations.  In July 2004 there 
was normal gait without assistive devices and no muscle spasm 
or tenderness.  Range of motion was limited by pain, but 
repetition did not cause additional limitation in range of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  In September 2006 there was normal posture, 
a slightly slow gait, muscle spasm, and tenderness.  Range of 
motion was limited by pain.  Repetition caused additional 
pain and weakness, but no fatigue, lack of endurance, or 
incoordination, and there was no additional limitation in 
range of motion.  The veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran reported once, in July 2004, that his lumbar spine 
disability caused him to be unable to work, the other 
evidence of record does not corroborate that assertion.  In 
addition, the evidence of record does not show any 
hospitalization for the lumbar spine disability.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a lumbar spine disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


